                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:97-00117

SHEDDRIC LE MAINE WOODS



        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On February 5, 2019, the United States of America

appeared by Christopher R. Arthur, Assistant United States

Attorney, and the defendant, Sheddric Le Maine Woods, appeared

in person and by his counsel, John A. Carr, for a hearing on the

petition seeking revocation of supervised release submitted by

United States Probation Officer Patrick M. Fidler.   The

defendant commenced a five-year term of supervised release in

this action on February 2, 2018, as more fully set forth in the

Judgment Including Sentence Under the Sentencing Reform Act

entered by the court on January 13, 1998.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respect:   the defendant used and possessed controlled substances

as evidenced by a positive urine specimen submitted by him on

April 4, 2018, for marijuana and cocaine, the defendant having

admitted to the probation officer that he used both substances

on April 1, 2018; his admission to the probation officer on

April 11, 2018, that he had smoked cocaine base approximately

five or six times, marijuana approximately four or five times

and methamphetamine approximately two or three times; and his

admission to the probation officer on May 2, 2018, that he had

smoked marijuana and cocaine base on or about April 30, 2018;

all as admitted by the defendant on the record of the hearing

and all as set forth in Violation No. 2 of the petition on

supervised release.   The government did not proceed with

Violation No. 1.


           And the court finding, as more fully set forth on the

record of the hearing, that the violation warrants revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violation if supervised release were not


                                 2
revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TWELVE MONTHS AND ONE DAY, to be followed by a term of four (4)

years less one day of supervised release upon the standard

conditions of supervised release now in effect in this district

as promulgated by the Administrative Office of the United States

Courts (National Form AO 245B), the standard conditions as set

forth in Local Rule 32.3 and the special conditions that he

participate in substance abuse counseling and treatment, and

submit to random urine screens as directed by the probation

officer.


           The defendant was remanded to the custody of the

United States Marshal.



                                 3
          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   February 6, 2019




                                4
